USCA4 Appeal: 22-1316      Doc: 8        Filed: 09/12/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1316


        RONALD SATISH EMRIT,

                            Plaintiff - Appellant,

                     v.

        BOARD OF IMMIGRATION APPEALS (BIA); CITIZENSHIP & IMMIGRATION
        SERVICES (CIS); CUSTOMS AND BORDER PATROL (CBP); STATE
        DEPARTMENT; DEPARTMENT OF HOMELAND SECURITY (DHS),

                            Defendants - Appellees.



        Appeal from the United States District Court for the Western District of Virginia, at
        Charlottesville. Norman K. Moon, Senior District Judge. (3:22-cv-00008-NKM)


        Submitted: September 8, 2022                                Decided: September 12, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Ronald Satish Emrit, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1316      Doc: 8         Filed: 09/12/2022      Pg: 2 of 2




        PER CURIAM:

              Ronald Satish Emrit noted this appeal after he filed his complaint in the district court

        but before the court entered any order. Therefore, there is no order before us for review.

        Accordingly, we dismiss the appeal. We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                        DISMISSED




                                                     2